Citation Nr: 1626968	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  09-09 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a certificate of eligibility for specially adapted housing or a certificate of eligibility for a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and P. S. 

	
ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1976 to April 1977 and from April 1979 to January 1989. 

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The claims file was subsequently transferred to the RO in Louisville, Kentucky.

The Veteran and P.S. testified before a Decision Review Office at the RO in August 2009.  A transcript is included in the claims file. 

The claim was remanded for additional development in June 2012, to include obtaining a new VA examination.  The required development for the issue decided herein has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran is service connection for residuals of a low back strain, rated 40 percent disabling; residuals of a left hand crush injury, rated 30 percent disabling; posttraumatic stress disorder with depression, rated 30 percent disabling; right knee chondromalacia, rated 10 percent disabling; and, residuals of nasal fracture, rated 10 percent disabling.  

2.  The Veteran's service-connected disabilities do not result in permanent and total disability due to (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) loss or loss of use of both upper extremities; or (6) burns resulting in contractures causing limitation of motion.


CONCLUSION OF LAW

The criteria for specially adapted housing or special home adaptation grant are not met.  38 U.S.C.A. §§ 2101, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.809 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate the claim, including apprising her of her and VA's respective responsibilities in obtaining this supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA to assist a claimant in obtaining this evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Here, the Veteran was provided a pre-decisional notification letter that notified her of the evidence needed to support her claim.  Considering the basis of the claim, the Board finds that this March 2007 was adequate to adjudicate this claim.  

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained VA outpatient treatment records and arranged for VA compensation examinations.  The examination reports contain sufficient clinical findings and discussion of the history, features, and related functional impairment of the Veteran's service-connected disabilities, and constitute probative medical evidence adequate for evaluating entitlement to the benefit sought.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

After review of the examination report obtained upon remand, the Board finds substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In summary, the duty to notify and assist have been met.  38 U.S.C.A. § 5103A (West 2014). 

II.  Specially Adapted Housing 

Assistance in securing specially adapted housing will be provided to a Veteran with service-connected disability rated as permanent and total resulting in one of the following: loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; loss or loss of use of one lower extremity together with residuals of an organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or loss or loss of use of one lower extremity together with loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809 (a) (b).

Via an amendment effective October 25, 2010, loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow as well as full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk were added to the list of circumstances qualifying a Veteran with service-connected disability rated as permanent and total to assistance in securing specially adapted housing.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).  Effective December 3, 2013, amyotrophic lateral sclerosis (ALS) was added to this list.  38 C.F.R. § 3.809(d).

Where the criteria for assistance in securing specially adapted housing are not met, one grant for special home adaptation will be provided to a Veteran with service-connected disability rated as permanent and total resulting in one of the following: blindness in both eyes (as further defined); or the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b).  Via an amendment effective October 25, 2010, deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, full thickness or subdermal burns that have resulted in contractures with limitation of motion of one or more extremities or the trunk, and residuals of an inhalation injury (as further defined) were added to this list of qualifying circumstances.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b)(2).  Via an amendment effective September 12, 2014, the definition of blindness was revised (as further defined) and the criterion that the service-connected disability be rated permanent and total was eliminated for this circumstance.  38 C.F.R. § 3.809a(b)(2).

The phrase 'preclude locomotion' is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).  Loss of use of a hand or a foot exists when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.  The determination of whether or not such loss exists is made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of a hand and balance, propulsion, etc., in the case of a foot could be accomplished equally well by an amputation stump with prosthesis.  Id.  Extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity by 3.5 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop accompanied by other characteristics is considered loss of use.  Id.

The Veteran filed a claim of entitlement for the specially adapted housing grant in November 2006.  The Veteran asserted she needed a grant for her safety due to falling with her cane.  She also indicated she wanted a home where she could get around and take a bath.  In an April 2007 statement, the Veteran reported loss of sensation in her left hand which makes it difficult to work the hand controls of her van.  She also stated she has had a difficult time getting up and down stairs, taking a bath, and navagating hallways and doors.  In a February 2009 statement, the Veteran asserted she must use a wheelchair as her legs can no longer hold her weight.  

The Veteran was afforded a VA peripheral nerves examination in August 2009.  The examiner indicated the Veteran walks using a handrail.  The examiner noted the Veteran exhibited give-way weakness of her bilateral lower extremities.  She gave poor effort on testing of her ankle plantar flexion but was able to stand on her toes in the hallways.  The examiner noted that an electromyogram (EMG)/nerve conduction study (NCS) was completed but only performed on the lower extremities.  The EMG/NCS showed only a mild neuropathy of the Veteran's bilateral lower extremities, which did not explain the Veteran's reported symptoms and rendered the findings upon examination 'out of proportion to what one would expect.'  For her left hand disability, the examiner noted the Veteran is claiming complete loss of use of her left hand.  Despite her claim of "complete loss of use", the examiner noted she adeptly uses her left hand to propel her chair into the clinic, and she subsequently used her hand during the interview in gestures.  She does have deformity of the left hand and some weakness of grip, but effort was poor, so it was difficult to discern if there was weakness form nerve injury or not.  

During an August 2009 DRO hearing, the Veteran testified that she has only six pounds of grip strength, and she has numbness from the palm crease up through all four fingers of the left hand.  She also reported pain in the arm from the wrist to elbow.  She stated she cannot use her left hand, it is hard to pick up anything and the dexterity is gone.  She states it is beginning to curl around.  She states she has burned her left hand on the stove and from cigarettes due to her loss of feeling.  She reported severe pain if she does not wear a brace.  The Veteran's former spouse indicated the Veteran's left hand is deformed.  The Veteran complained of  problems with pain in her back and she is sometimes "stuck in bed."  She described weakness in her legs and a "needles" sensation.  She reported she falls due to her right knee, and she uses her wheelchair constantly for mobility.  The Veteran's former spouse indicated that they were searching for a new home but having difficulties because they need wider doorframes which can accommodate a wheelchair.  

Service connection for radiculopathy of the lower extremities was denied in an October 2009 RO decision.  

In a May 2012 statement, the Veteran's representative argued that the Veteran meets entitlement to specially adapted housing because, due to her service-connected back condition, she has bilateral lower extremity problems and is not able to properly hold items in her left hand.  She reported falling on several occasions due to bilateral leg weakness.  

During a June 2014 VA examination, the Veteran reported increased pain in palm of her hand and fingers and loss of feeling in fingers.  She also stated it feels like it is moving against resistance when tries to use fingers of left hand - thinks fingers are getting stiffer.  Symptoms were noted as moderate intermittent pain, paresthesias and/or dysesthesias, and numbness of the upper left extremity.  There were no symptoms related to the upper right or bilateral lower extremities.  Muscle strength testing was normal in elbow flexion, elbow extension, wrist flexion, wrist extension, pinch, knee extension, ankle plantar flexion, and ankle dorsiflexion.  The examiner noted 4/5 grip on the left.  There was no evidence of muscle atrophy.  Sensation was noted as normal, except for absent sensation at the hand/fingers of the left hand.  The examiner noted moderate incomplete paralysis of the left radial nerve and left ulnar nerve.  All other nerves were noted as normal.  The examiner found no evidence of functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis due to peripheral nerve conditions.  A  September 2014 EMG showed severe left ulnar motor and sensory axonal and demyelinating neuropathy, also consistent with mild left carpal tunnel syndrome.  

To the extent that the Veteran has argued loss of use of one or both lower extremities, the Board recognizes the Veteran is service connection for a right knee disability.  However, there is no evidence that suggests the Veteran's service-connected right knee disability has caused loss of use of the right lower extremity.  The Veteran has asserted her loss of use is due to weakness and nerve problems in the legs, which she is not service connected for.  Furthermore, the August 2009 VA examiner specifically indicated that EMG/NCS showed only a mild neuropathy of the Veteran's bilateral lower extremities, which did not explain the Veteran's reported symptoms, and the June 2014 VA examiner reported no complaints or findings of a nerve disorder of the lower extremities.  

Although the record shows that the Veteran experiences limited use of her left hand, the evidence does not show that it results in the loss/loss of use of an upper extremity.  The Board has reviewed all the medical and lay evidence and finds that the preponderance of the evidence weighs against a finding that the criteria are met.  During the June 2014 VA examination, the VA examiner concluded that the Veteran's left hand disability was not productive of functional impairment that would be equally served by amputation with prosthesis.  While the Veteran may well have challenges in everyday living due to her service-connected disabilities, they do not amount to the specific level of impairment necessary to satisfy the legal criteria for the benefits sought.

Thus, the Board finds the Veteran does not have loss of or loss of use of an upper or lower extremity.  Moreover, she has not suffered blindness in either eye, subdermal burns, or residuals of organic disease or injury, nor has she claimed that she experiences these disabilities.  She is not service-connected for any such disabilities.  Thus, the Veteran does not have the disability, or combination of disabilities, necessary to meet the requirements for entitlement to specially-adapted housing.  As such, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing or a special home adaptation grant is denied.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


